DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 04/13/2021 which claims 1-15 have been presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2021 has been considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 19 of U.S. Patent No. 10,997,380 (‘380). Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claimed invention and the ‘380 Patent claim similar subject matter.  For instance, in claim 1 of the present claimed invention and the ‘380 Patent, the Applicant’s claim: A method, comprising:
extracting, by a radio frequency identification reader of a wireless device, pairing information from a first radio frequency identification tag of a first host computing system (col. 7, lines 33-37);
initiating, by the wireless device, pairing of the wireless device with the first host computing system using the pairing information, without further input from a user of the wireless device (col. 7, lines 38-41); and
establishing a connection between the wireless device and the first host computing system using a non-radio frequency identification wireless communication protocol to facilitate an exchange of data between the wireless device and the first host computing system (col. 7, lines 42-46). 
As to claims 2-7 and 14 of the present claimed invention, the ‘380 Patent meets all the limitations as set forth in claims 2-7 and 19. 

6.	Claims 8-12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-19 of U.S. Patent No. 10,997,380 in view of Wu et al. (US 2014/0061306 A1). 
Regarding claim 8, the ‘380 Patent claims a non-transitory machine-readable storage medium encoded with instructions executable by a processor of a wireless device (col. 8, lines 36-39), the machine-readable storage medium comprising:
instructions to extract, by a radio frequency identification reader of a wireless device, pairing information from a first radio frequency identification tag of a first host computing system (col. 8, lines 40-43);
instructions to initiate, by the wireless device, pairing of the wireless device with the first host computing system using the pairing information, without further input from a user of the wireless device (col. 8, lines 44-47); and
instructions to establish a connection between the wireless device and the first host computing system using a non-radio frequency identification wireless communication protocol to facilitate an exchange of data between the wireless device and the first host computing system (col. 8, lines 48-53).
The ‘380 Patent fails to claim wherein the non-radio frequency identification wireless communication protocol is a near-field communications protocol. 
Wu discloses a pairing method for wireless scanners comprising: establishing a connection between a wireless device (11) and a first host computing system (21) using a non-radio frequency identification wireless communication protocol to facilitate an exchange of data between the wireless device and the first host computing system, wherein the non-radio frequency identification wireless communication protocol is a near-field communications protocol (Paras. 0022, 0024-0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of the ‘380 Patent and the Wu reference to enable communication between two electronic devices over a short distance and to provide a communications protocol that requires little power to operate. 
As to claims 9-12 of the present claimed invention, the ‘380 Patent meets all the limitations as set forth in claims 15-18.

Regarding claim 15, the ‘380 Patent fails to claim wherein the non-radio frequency identification wireless communication protocol is a near-field communications protocol. 
Wu discloses a pairing method for wireless scanners comprising: establishing a connection between a wireless device (11) and a first host computing system (21) using a non-radio frequency identification wireless communication protocol to facilitate an exchange of data between the wireless device and the first host computing system, wherein the non-radio frequency identification wireless communication protocol is a near-field communications protocol (Paras. 0022, 0024-0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of the ‘380 Patent and the Wu reference to enable communication between two electronic devices over a short distance and to provide a communications protocol that requires little power to operate. 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2014/0061306 A1) (hereinafter referred to as Wu), cited by the applicant.
Regarding claims 1 and 8, Wu discloses a method, comprising the steps of:
extracting, by a radio frequency identification reader of a wireless device (scanner 11), pairing information from a first radio frequency identification tag (23) of a first host computing system (wireless scanner base 21) (Paras. 0016, 0017, 0020);
initiating, by the wireless device (11), pairing of the wireless device (11) with the first host computing system (21) using the pairing information, without further input from a user of the wireless device (Paras. 0020, 0022); and
establishing a connection between the wireless device (11) and the first host computing system (21) using a non-radio frequency identification wireless communication protocol to facilitate an exchange of data between the wireless device and the first host computing system, wherein the non-radio frequency identification wireless communication protocol is a near-field communications protocol (Paras. 0022, 0024-0025).

Regarding claims 2 and 9, Wu discloses wherein the pairing information comprises a broadcast identifier for the first host computing system (Paras. 0020-0022).
Regarding claims 3 and 10, Wu discloses wherein the extracting is triggered by the wireless device (11) being moved within a range of the first radio frequency identification tag (23) (Para. 0020).

Regarding claims 4 and 11, Wu further discloses:
detecting, by the radio frequency identification reader of the wireless device (11), a radio frequency signal emitted by a second radio frequency identification tag (23) of a second host computing system (21) (Paras. 0016, 0017, 0020, 0031); and
initiating, by the wireless device, pairing of the wireless device with the second host computing system using pairing information encoded in the second radio frequency identification tag, without further input from a user of the wireless device (Paras. 0020, 0022); and
establishing a connection between the wireless device and the second host computing system using a non-radio frequency identification wireless communication protocol to facilitate an exchange of data between the wireless device and the second host computing system (Paras. 0022, 0024-0025).

Regarding claims 5 and 12, Wu discloses terminating the connection between the wireless device and the first host computing system prior to initiating the pairing of the wireless device with the second host computing system (Para. 0033; and claim 8).

Regarding claim 6, Wu discloses wherein the first radio frequency identification tag is a pre-programmed passive tag (Para. 0029).

Regarding claims 7 and 13, Wu discloses wherein the connection comprises a one-way channel from the first host computing system to the wireless device (see claims 15 and 16).

Regarding claims 14 and 15, Wu discloses an apparatus (scanner 11), comprising:
a radio frequency identification reader to extract pairing information from a first radio frequency identification tag (23) of a first host computing system (21) (Paras. 0016, 0017, 0020);
a processor (8) to automatically initiate pairing of the apparatus (11) with the first host computing system (21) using the pairing information (Paras. 0020, 0022); and
a wireless communication device (14) to establish a connection between the apparatus (11) and the first host computing system (21) using a non-radio frequency identification wireless communication protocol, wherein the non-radio frequency identification wireless communication protocol is a near-field communications protocol (Paras. 0022, 0024-0025).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 2007/0202807) discloses a system for Bluetooth communication.
Higgins et al. (US 2011/0028091) discloses a system for near-field wireless device pairing. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/APRIL A TAYLOR/Examiner, Art Unit 2887                                                                                                                                                                                                        
 

/THIEN M LE/Primary Examiner, Art Unit 2887